           Case 1:19-cr-00659-AT Document 27 Filed 09/21/20 Page 1 of 2

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 9/21/2020

               -against-
                                                                           19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                                ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that, on the request of defense counsel, the change of plea

hearing scheduled for September 21, 2020, at 2:30 p.m., is ADJOURNED to September 24,

2020, at 2:30 p.m.

       As ordered by the Court on September 4, 2020, ECF No. 25, the Court, the Defendant,

defense counsel, and counsel for the Government will appear by video for the proceeding; all

others will participate by telephone. Co-counsel, members of the press, and the public may

access the audio feed of the conference by calling 917-933-2166 and using access code

843205200#.

       In advance of the conference, chambers will email the parties with further information on

how to access the conference. A link to access the hearing will be provided directly to the

parties. Participants are directed to test their videoconference setup in advance of the hearing—

including their ability to access the link provided.

       If the videoconferencing platform does not work well enough and the Court decides to

transition to its teleconference line, counsel should call (888) 398-2342 or (215) 861-0674 and

use access code 5598827.

       It is further ORDERED that the time between September 15, 2020, and September 24,

2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of
           Case 1:19-cr-00659-AT Document 27 Filed 09/21/20 Page 2 of 2


justice. The Court finds that the ends of justice served by granting the exclusion outweigh the

best interests of the public and Defendant in a speedy trial, because it will allow the parties time

to prepare for the change of plea hearing, and allow the Court to conduct a remote proceeding

consistent with public safety.

       SO ORDERED.

Dated: September 21, 2020
       New York, New York




                                                  2
